Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-14-00017-CV

                                 Cynthia Ann TURNER,
                                        Appellant

                                          v.

                                 Troy Adam TURNER,
                                       Appellee

                From the County Court at Law No. 1, Webb County, Texas
                         Trial Court No. 2012CVG-002200-C1
                    Honorable Alvino (Ben) Morales, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Cynthia Ann Turner, bear all costs of this appeal.

      SIGNED February 5, 2014.


                                           _________________________________
                                           Luz Elena D. Chapa, Justice